OPINION OF THE COURT
Per Curiam.
Philip M. Morell has submitted an affidavit dated December 23, 2004, wherein he tenders his resignation as an attorney and' counselor-at-law (see 22 NYCRR 691.9). Mr. Morell was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on March 1, 1989, under the name Philip Mark Morell.
The resignor avers that his resignation is submitted voluntarily, free from coercion and duress, and with a full awareness of the implications of its submission and of his right to consult with counsel. He is aware of a pending investigation by the Grievance Committee for the Ninth Judicial District regarding allegations of professional misconduct that, prior to his suspension, he neglected legal matters entrusted to him, failed to advise clients and/or third parties accurately of the status of such legal matters, and that he has since failed to maintain his *3attorney registration, as required by 22 NYCRR 118.1 and Judiciary Law § 468-a.
The resignor has acknowledged his inability to successfully defend himself on the merits against such charges.
The Grievance Committee joins in resignor request that his resignation be accepted in the interests of preserving time and Court resources.
Restitution is not an issue in this case inasmuch as the investigation did not involve any monetary issues.
Inasmuch as the proffered resignation complies with all applicable Court rules, it is accepted, Philip M. Morell is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Prudenti, P.J., Florio, H. Miller, Schmidt and S. Miller, JJ., concur.
Ordered that the resignation of Philip M. Morell is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Philip M. Morell is disbarred, and his name is stricken from the roll' of attorneys and counselors-at-law; and it is further,
Ordered that Philip M. Morell shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Philip M. Morell is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if Philip M. Morell has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).